 
 
II 
Calendar No. 426
112th CONGRESS 2d Session 
H. R. 5855 
IN THE SENATE OF THE UNITED STATES 

June 11, 2012
Received; read twice and placed on the calendar

AN ACT 
Making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2013, and for other purposes, namely:  
I 
Departmental management and operationsDepartmental operations Office of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $121,850,000 (reduced by $50,000): Provided, That not to exceed $45,000 shall be for official reception and representation expenses, of which $17,000 shall be made available to the Office of Policy for Visa Waiver Program negotiations in Washington, DC, and for other international activities: Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: Provided further, That $5,000,000 shall not be available for obligation by the Office of General Counsel until a final rule for aircraft repair station security has been published: Provided further, That $71,079,000 shall not be available for obligation until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives all statutorily required reports and plans that are due with the submission of the President’s budget proposal for fiscal year 2014 pursuant to the requirements of section 1105(a) of title 31, United States Code: Provided further, That the Secretary of Homeland Security shall submit the consolidation plan, as directed under the heading Consolidation of Weapons of Mass Destruction Defense Programs in the accompanying report, not later than 180 days after the date of enactment of this Act. Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $213,128,000 (reduced by $7,667,000) (reduced by $5,000,000) (reduced by $10,000,000) (reduced by $10,000,000), of which not to exceed $2,500 shall be for official reception and representation expenses: Provided, That of the total amount made available under this heading, $5,448,000 shall remain available until September 30, 2017, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $9,689,000 shall remain available until September 30, 2015, for the Human Resources Information Technology program: Provided further, That $124,325,000 shall not be available for obligation until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives all statutorily required reports and plans that are due with the submission of the President’s budget proposal for fiscal year 2014 pursuant to the requirements of section 1105(a) of title 31, United States Code: Provided further, That the Under Secretary for Management shall, pursuant to the requirements contained in House Report 112–331, submit to the Committees on Appropriations of the Senate and the House of Representatives a Comprehensive Acquisition Status Report, including the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), with the President's budget proposal for fiscal year 2014 submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, and quarterly updates to such report not later than 45 days after the completion of each quarter. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $49,743,000, of which $6,700,000 shall remain available until September 30, 2014 for financial systems modernization efforts: Provided, That $29,017,000 shall not be available for obligation until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives all statutorily required reports and plans that are due with the submission of the President’s budget proposal for fiscal year 2014 pursuant to the requirements of section 1105(a) of title 31, United States Code. Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide technology investments, $241,543,000; of which $116,870,000 shall be available for salaries and expenses; and of which $124,673,000, to remain available until September 30, 2015, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security. Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $317,400,000; of which not to exceed $4,250 shall be for official reception and representation expenses; and of which $93,764,000 shall remain available until September 30, 2014. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $109,264,000, of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.  
II 
Security, enforcement, and investigationsU.S. customs and border protection Salaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,366,024,000 (increased by $43,000); of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $38,250 shall be for official reception and representation expenses; of which not less than $284,530,000 shall be for Air and Marine Operations; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That for fiscal year 2013, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act may be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year: Provided further, That $836,600,000 shall not be available for obligation until the Commissioner of U.S. Customs and Border Protection submits to the Committees on Appropriations of the Senate and the House of Representatives the multi-year investment and management plans that are due with the submission of the President’s budget proposal for fiscal year 2014 as submitted pursuant to the requirements of section 1105(a) of title 31, United States Code. Automation modernizationFor expenses for U.S. Customs and Border Protection automated systems, $700,242,000 to remain available until September 30, 2015, of which not less than $138,794,000 shall be for the development of the Automated Commercial Environment. Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $327,099,000 (increased by $10,000,000) (reduced by $3,000,000), to remain available until September 30, 2015. Air and marine interdiction, operations, maintenance, and procurementFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, and other related equipment of the air and marine program, including operational training and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts, $518,469,000 (increased by $624,000), to remain available until September 30, 2015: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2013 without the prior approval of the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on any changes to the 5-year strategic plan for the air and marine program required under this heading in Public Law 112–74. Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $252,567,000, to remain available until September 30, 2017: Provided, That the Commissioner of U.S. Customs and Border Protection shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, an inventory of the real property of U.S. Customs and Border Protection and a plan for each activity and project proposed for funding under this heading that includes the full cost by fiscal year of each activity and project proposed and underway in fiscal year 2014.  Immigration and customs enforcement Salaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,236,331,000 (reduced by $20,000,000) (increased by $20,000,000); of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $12,750 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $68,321,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That not less than $10,000,000 shall be available for investigation of intellectual property rights violations, including the National Intellectual Property Rights Coordination Center: Provided further, That not less than $134,626,000 shall be for worksite enforcement investigations, audits, and activities: Provided further, That of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable, of which $138,249,000 shall be for completion of Secure Communities deployment: Provided further, That the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 45 days after the end of each quarter of the fiscal year, on progress in implementing the preceding proviso and the funds obligated during that quarter to make such progress: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2013: Provided further, That of the total amount provided, not less than $2,749,840,000 is for detention and removal operations, including transportation of unaccompanied minor aliens, of which not less than $91,460,000 shall be for alternatives to detention: Provided further, That of the total amount provided, $10,300,000 shall remain available until September 30, 2014, for the Visa Security Program: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime. Automation modernizationFor expenses of immigration and customs enforcement automated systems, $232,006,000, to remain available until September 30, 2015: Provided, That, subject to section 503 of this Act, the Secretary of Homeland Security may transfer up to $5,000,000 to the Office of Biometric Identity Management to support the transition of the Arrival and Departure System: Provided further, That amounts transferred pursuant to the preceding provision shall remain available until September 30, 2014. ConstructionFor necessary expenses to plan, construct, renovate, equip, and maintain buildings and facilities necessary for the administration and enforcement of the laws relating to customs and immigration, $5,450,000, to remain available until September 30, 2016. Transportation security administration Aviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,041,230,000 (increased by $10,000,000) (reduced by $10,000,000), to remain available until September 30, 2014, of which not to exceed $8,500 shall be for official reception and representation expenses: Provided, That of the total amount made available under this heading, not to exceed $3,969,569,000 shall be for screening operations, of which $409,000,000 shall be available for explosives detection systems; $120,239,000 shall be for checkpoint support; and not to exceed $1,071,661,000 shall be for aviation security direction and enforcement: Provided further, That of the amount made available in the preceding proviso for explosives detection systems, $100,000,000 shall be available for the purchase and installation of these systems, of which not less than 9 percent shall be available for the purchase and installation of certified explosives detection systems at medium- and small-sized airports: Provided further, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2013 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $2,971,230,000: Provided further, That any security service fees collected in excess of the amount made available under this heading shall become available during fiscal year 2014: Provided further, That notwithstanding section 44923 of title 49, United States Code, for fiscal year 2013, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 46,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: Provided further, That not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs; 
(2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities: 
 Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $126,418,000, to remain available until September 30, 2014. Transportation threat assessment and credentialingFor necessary expenses for the development and implementation of screening programs of the Office of Transportation Threat Assessment and Credentialing, $192,424,000, to remain available until September 30, 2014. Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support and intelligence pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $928,663,000, to remain available until September 30, 2014: Provided, That the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives detailed expenditure plans for air cargo security; checkpoint support; and explosives detection systems refurbishment, procurement, and installations; on an airport-by-airport basis for fiscal year 2013: Provided further, That these plans shall be submitted not later than 60 days after the date of enactment of this Act. Federal air marshalsFor necessary expenses of the Federal Air Marshals, $879,600,000: Provided, That the Director, Federal Air Marshal Service, shall submit to the Committees on Appropriations of the Senate and the House of Representatives not later than 90 days after the enactment of this Act a detailed, classified expenditure and staffing plan for ensuring optimal coverage of high risk flights. United states coast guard Operating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; minor shore construction projects not exceeding $1,000,000 in total cost at any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,759,627,000 (increased by $5,200,000); of which $340,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $17,000 shall be for official reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: Provided further, That the Coast Guard shall comply with the requirements of section 527 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 4331 note) with respect to the Coast Guard Academy: Provided further, That of the funds provided under this heading, $75,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a revised future-years capital investment plan for fiscal years 2014 through 2018, as specified under the heading Coast Guard Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That of the funds made available under this heading, such sums as may be necessary shall be available to the Secretary of Homeland Security to comply with the Coast Guard’s energy management requirements under section 543(f)(7) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(7)).  
Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $12,151,000, to remain available until September 30, 2017. Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $115,528,000.Automation modernizationFor expenses of the Coast Guard automated systems, $50,000,000 (reduced by $5,200,000), to remain available until September 30, 2015. Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,428,593,000, of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $938,000,000 shall be available until September 30, 2017, to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; of which $204,500,000 shall be available until September 30, 2017, to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; of which $59,000,000 shall be available until September 30, 2017, for other acquisition programs; of which $109,911,000 shall be available until September 30, 2017, for shore facilities and aids to navigation, including waterfront facilities at Navy installations used by the Coast Guard; of which $117,182,000 shall be available for personnel compensation and benefits and related costs: Provided, That of the funds provided under this heading, $66,000,000 shall be immediately apportioned for contract for long lead-time materials, components, and designs for the seventh National Security Cutter notwithstanding the availability of funds for production costs or post-production costs: Provided further, That $10,000,000 shall be available for infrastructure construction, to include design, engineering, and oversight required to support the continued development of the Department of Homeland Security consolidated headquarters; and all projects using this funding, with all related obligations and expenditures, shall be subject to the management review, approval, and oversight of the Department of Homeland Security, Office of the Under Secretary for Management: Provided further, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget; 
(2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations; 
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition program baseline or project completion, whichever is earlier; 
(4)an estimated completion date at the projected funding levels; and 
(5)a current acquisition program baseline for each capital asset, as applicable, that— 
(A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs; 
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— 
(i)quantities planned for each fiscal year; and 
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics; 
(C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Investment Review Board, if applicable; 
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps; 
(E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset; 
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and 
(G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize: 
 Provided further, That the Secretary of Homeland Security shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget proposal as submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, for that fiscal year: Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: Provided further, That subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply with respect to the amounts made available under this heading.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $19,690,000, to remain available until September 30, 2017, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,423,000,000 to remain available until expended. United states secret service Salaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,556,055,000, of which not to exceed $21,250 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; and of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2014: Provided, That up to $18,000,000 for protective travel shall remain available until September 30, 2014: Provided further, That up to $4,500,000 for National Special Security Events shall remain available until September 30, 2014: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation. Acquisition, construction, and improvementsFor necessary expenses for acquisition, construction, and improvement of physical and technological infrastructure, $56,750,000, of which $4,430,000, to remain available until September 30, 2017, shall be for acquisition, construction, improvement, and maintenance of facilities, and of which $52,320,000, to remain available until September 30, 2015, shall be for information integration and technology transformation project execution: Provided, That the Director of the United States Secret Service shall submit to the Committees on Appropriations of the Senate and the House of Representatives at the time that the President’s budget proposal for fiscal year 2014 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, a multi-year investment and management plan for its Information Integration and Technology Transformation program that describes funding for the current fiscal year and the following 3 fiscal years, with associated plans for systems acquisition and technology deployment.  
III 
Protection, preparedness, response, and recoveryNational protection and programs directorate Management and administrationFor salaries and expenses of the Office of the Under Secretary for the National Protection and Programs Directorate, support for operations, and information technology, $45,321,000: Provided, That not to exceed $4,250 shall be for official reception and representation expenses. Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,110,430,000, of which $200,000,000, shall remain available until September 30, 2014. Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Director of the Federal Protective Service shall include with the submission of the President's fiscal year 2014 budget a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment. Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $191,380,000: Provided, That of the total amount made available under this heading, $156,486,000 shall remain available until September 30, 2015: Provided further, That, subject to section 503 of this Act, the Secretary of Homeland Security may transfer up to $5,000,000 to U.S. Immigration and Customs Enforcement to support the transition of the Arrival and Departure Information System: Provided further, That amounts transferred pursuant to the preceding proviso shall remain available until September 30, 2014: Provided further, That the Secretary shall submit to the Committees on Appropriations of the Senate and the House of Representatives not later than 60 days after the date of enactment of this Act, an expenditure plan for the Office of Biometric Identity Management: Provided further, That of the total amount made available under this heading, $25,000,000 may not be obligated for the Office of Biometric Identity Management until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President’s budget proposal for fiscal year 2014 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, a multi-year investment and management plan for the Office of Biometric Identity Management: Provided further, That such multi-year investment and management plan shall include, for the current fiscal year and the following 3 fiscal years, for the Office of Biometric Identity Management program, the following— 
(1)the proposed appropriations for each activity tied to mission requirements and outcomes, program management capabilities, performance levels, and specific capabilities and services to be delivered, noting any deviations in cost or performance from the prior fiscal year expenditure or investment and management plan; 
(2)the total estimated cost, projected funding by fiscal year, and projected timeline of completion for all enhancements, modernizations, and new capabilities proposed in such budget and underway, including and clearly delineating associated efforts and funds requested by other agencies within the Department of Homeland Security and in the Federal Government, and detailing any deviations in cost, performance, schedule, or estimated date of completion provided in the prior fiscal year expenditure or investment and management plan; and 
(3)a detailed accounting of operations and maintenance, contractor services, and program costs associated with the management of identity services. Office of health affairsFor necessary expenses of the Office of Health Affairs, $132,003,000; of which $27,702,000 is for salaries and expenses and $85,394,000 is for BioWatch operations: Provided, That $18,907,000 shall remain available until September 30, 2014, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection: Provided further, That not to exceed $2,500 shall be for official reception and representation expenses: Provided further, That the Assistant Secretary for the Office of Health Affairs shall submit an expenditure plan for fiscal year 2013 to the Committees on Appropriations of the Senate and the House of Representatives not later than 45 days after the date of enactment of this Act. Federal emergency management agency Salaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $712,565,000 (increased by $7,667,000), including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), and the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394): Provided, That not to exceed $2,500 shall be for official reception and representation expenses: Provided further, That for purposes of planning, coordination, execution, and decision making related to mass evacuation during a disaster, the Governors of the State of West Virginia and the Commonwealth of Pennsylvania, or their designees, shall be incorporated into efforts to integrate the activities of Federal, State, and local governments in the National Capital Region, as defined in section 882 of the Homeland Security Act of 2002: Provided further, That of the total amount made available under this heading, $27,513,000 (increased by $7,667,000) shall be for the Urban Search and Rescue Response System, of which no funds may be used for administrative costs: Provided further, That, of the total amount made available under this heading, $22,000,000 shall remain available until September 30, 2014, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center.Automation modernizationFor necessary expenses for automated systems of the Federal Emergency Management Agency, $58,048,000 to remain available until September 30, 2015. State and local programs (including transfer of funds)For grants, contracts, cooperative agreements, and other activities, $1,762,589,000 (increased by $10,000,000), which shall be distributed, according to threat, vulnerability, and consequence, at the discretion of the Secretary of Homeland Security based on the following authorities: 
(1)The State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605): Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2012, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)The Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604). 
(3)The Metropolitan Medical Response System under section 635 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723). 
(4)The Citizen Corps Program. 
(5)Public Transportation Security Assistance and Railroad Security Assistance, under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135 and 1163), including Amtrak security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(6)Over-the-Road Bus Security Assistance under section 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1182). 
(7)Port Security Grants in accordance with section 70107 of title 46, United States Code. 
(8)The Driver's License Security Grants Program in accordance with section 204 of the REAL ID Act of 2005 (49 U.S.C. 30301 note). 
(9)The Interoperable Emergency Communications Grant Program under section 1809 of the Homeland Security Act of 2002 (6 U.S.C. 579). 
(10)Emergency Operations Centers under section 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c). 
(11)Buffer Zone Protection Program grants. 
(12)Organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section 501(a) of such code) determined by the Secretary to be at high risk of a terrorist attack:  
 Provided, That of the amount provided under this heading, $55,000,000 shall be for Operation Stonegarden and no less than $150,000,000 shall be for areas at the highest threat of a terrorist attack: Provided further, That $231,681,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $155,500,000 shall be for training of State, local, and tribal emergency response providers: Provided further, That for grants under paragraphs (1) through (12), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: Provided further, That notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)), or any other provision of law, a grantee may use not more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: Provided further, That 7.02 percent of the amounts provided under this heading shall be transferred to the Federal Emergency Management Agency Salaries and Expenses account for program administration: Provided further, That for grants under paragraphs (1) and (2), the installation of communication towers is not considered construction of a building or other physical facility: Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: Provided further, That in fiscal year 2013: (a) the Center for Domestic Preparedness may provide training to emergency response providers from the Federal Government, foreign governments, or private entities, if the Center for Domestic Preparedness is reimbursed for the cost of such training, and any reimbursement under this subsection shall be credited to the account from which the expenditure being reimbursed was made and shall be available, without fiscal year limitation, for the purposes for which amounts in the account may be expended; (b) the head of the Center for Domestic Preparedness shall ensure that any training provided under (a) does not interfere with the primary mission of the Center to train state and local emergency response providers; and (c) subject to (b), nothing in (a) prohibits the Center for Domestic Preparedness from providing training to employees of the Federal Emergency Management Agency in existing chemical, biological, radiological, nuclear, explosives, mass casualty, and medical surge courses pursuant to section 4103 of title 5, United States Code, without reimbursement for the cost of such training.Firefighter assistance grantsFor necessary expenses for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $670,000,000 (increased by $5,000,000), to remain available until September 30, 2014, of which $335,000,000 (increased by $2,500,000) shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $335,000,000 (increased by $2,500,000) shall be available to carry out section 34 of that Act (15 U.S.C. 2229a): Provided, That in addition to the purposes otherwise authorized for SAFER grants in section 34 of that Act, the Secretary of Homeland Security shall make such grants available for the retention of firefighters: Provided further, That subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4)(A) of section 34 of that Act shall not apply to amounts made available under this heading: Provided further, That not to exceed 4.7 percent of the amount available under this heading shall be available for program administration.Emergency management performance grantsFor necessary expenses for emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000: Provided, That total administrative costs shall not exceed 2.7 percent of the total amount appropriated under this heading.Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2013, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2013, and remain available until September 30, 2015. United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $42,460,000. Disaster relief fund (including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $6,088,926,000, to remain available until expended, of which $5,481,000,000 is for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That the latter amount is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177, 2 U.S.C. 901(b)(2)(D)): Provided further, That of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a quarterly report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports: 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget is submitted each year under section 1105(a) of title 31, United States Code: 
(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; 
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1; 
(C)the amount of obligations for non-catastrophic events for the budget year; 
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State; 
(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond; 
(F)the amount of previously obligated funds that will be recovered for the budget year; 
(G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; 
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); 
(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month beginning with the first full month after the date of enactment of this Act: 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made; 
(B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances; 
(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; 
(iii)the obligations for catastrophic events delineated by event and by State; and 
(iv)the amount of previously obligated funds that are recovered; 
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event; and 
(D)the date on which funds appropriated will be exhausted.  
 Disaster assistance direct loan program accountSubject to section 502 of the Congressional Budget Act of 1974, gross obligations for the principal amount of direct loans shall not exceed $25,000,000. Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), $92,145,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended. National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) and the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), $171,000,000, which shall remain available until September 30, 2014, shall be derived from offsetting collections assessed and collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)), and shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and floodplain management and flood mapping: Provided, That not to exceed $22,000,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and not less than $149,000,000 shall be available for flood plain management and flood mapping, which shall remain available until September 30, 2014: Provided further, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That in fiscal year 2013, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of: 
(1)$132,000,000 for operating expenses; 
(2)$1,056,602,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and 
(4)$120,000,000, which shall remain available until expended, for flood mitigation actions; for repetitive insurance claims properties under section 1323 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030); and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subparagraphs (B) and (C) of subsection (b)(3) and subsection (f) of section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection (a)(7) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017): Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(i) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding subsection (f)(8) of such section 102 (42 U.S.C. 4012a(f)(8), and section 1366(i) and paragraphs (2) and (3) of section 1367(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(i), 4104d(b)(2)–(3)): Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation.National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $14,331,000, to remain available until expended: Provided, That the total administrative costs associated with such grants shall not exceed 3 percent of the total amount made available under this heading. Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading.  
IV 
Research and development, training, and servicesUnited states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $111,924,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: Provided, That, notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. Federal law enforcement training center Salaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $228,467,000; of which up to $44,758,000 shall remain available until September 30, 2014, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $10,200 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $27,385,000, to remain available until September 30, 2017: Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities. Science and technologyManagement and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $130,000,000: Provided, That not to exceed $8,500 shall be for official reception and representation expenses. Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $695,971,000, of which $493,539,000 shall remain available until September 30, 2015; and of which $202,432,000 shall remain available until September 30, 2017, solely for operation and construction of laboratory facilities: Provided, That $20,000,000 shall not be available for obligation until the Secretary of Homeland Security submits to the Committees on Appropriations of the Senate and the House of Representatives an updated plan for the expenditure of funds for construction of the National Bio- and Agro-defense Facility. Domestic nuclear detection officeManagement and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $38,000,000: Provided, That not to exceed $2,500 shall be for official reception and representation expenses: Provided further, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives at the time of the submission of the President’s budget proposal for fiscal year 2014 pursuant to the requirements of section 1105(a) of title 31, United States Code, a strategic plan of investments necessary to implement the Department of Homeland Security's responsibilities under the domestic component of the global nuclear detection architecture that shall— 
(1)define each departmental entity's roles and responsibilities in support of the domestic detection architecture, including any existing or planned programs to pre-screen cargo or conveyances overseas; 
(2)identify and describe the specific investments being made by departmental components in fiscal year 2013, and planned for fiscal year 2014, to support the domestic architecture and the security of sea, land, and air pathways into the United States; 
(3)describe the investments necessary to close known vulnerabilities and gaps, including associated costs and timeframes, and estimates of feasibility and cost effectiveness; and 
(4)explain how the Department's research and development funding is furthering the implementation of the domestic nuclear detection architecture, including specific investments planned for each of fiscal years 2013 and 2014. Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $226,830,000, to remain available until September 30, 2014. Systems acquisitionFor expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $51,455,000, to remain available until September 30, 2015.  
V 
General provisions(including rescissions of funds) 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program, project, or activity; 
(2)eliminates a program, project, office, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or 
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2013 Budget Appendix for the Department of Homeland Security, as modified by the joint explanatory statement accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  
(b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that: 
(1)augments existing programs, projects, or activities; 
(2)reduces by 10 percent funding for any existing program, project, or activity, or reduces the numbers of personnel by 10 percent as approved by the Congress; or 
(3)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer. 
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts.  
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2013: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2013 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Working Capital Fund shall be subject to the requirements of section 503 of this Act.  
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2013 from appropriations for salaries and expenses and operating expenses for fiscal year 2013 in this Act shall remain available through September 30, 2014, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act.  
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the enactment of an Act authorizing intelligence activities for fiscal year 2013.  
507. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; 
(2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds or a task or delivery order that would cause cumulative obligations of multi-year funds in a single account to exceed 50 percent of the total amount appropriated; 
(3)make a sole-source grant award; or 
(4)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation. 
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. 
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued. 
(d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award, the fiscal year for which the funds for the award were appropriated, and the account from which the funds are being drawn. 
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs. 
508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities.  
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  
510. 
(a)Sections 520, 522, and 530, of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.  
(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall not apply with respect to funds made available in this Act. 
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.  
512.None of the funds made available in this Act may be used by any person other than the Privacy Officer appointed under subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142(a)) to alter, direct that changes be made to, delay, or prohibit the transmission to Congress of any report prepared under paragraph (6) of such subsection.  
513.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).  
514.Within 45 days after the end of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations, on-board versus funded full-time equivalent staffing levels, and the number of contract employees for each office of the Department.  
515.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That quarterly reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated. 
516.Any funds appropriated to Coast Guard Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
517.Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2012 and inserting 2013 . 
518.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  
519. 
(a)Except as provided in subsection (b), none of the funds appropriated in this or any other Act to the Office of the Secretary and Executive Management, the Office of the Under Secretary for Management, or the Office of the Chief Financial Officer, may be obligated for a grant or contract funded under such headings by any means other than full and open competition.  
(b)Subsection (a) does not apply to obligation of funds for a contract awarded— 
(1)by a means that is required by a Federal statute, including obligation for a purchase made under a mandated preferential program, including the AbilityOne Program, that is authorized under chapter 85 of title 41, United States Code;  
(2)pursuant to the Small Business Act (15 U.S.C. 631 et seq.);  
(3)in an amount less than the simplified acquisition threshold described under section 3101 (b) of title 41, United States Code; or  
(4)by another Federal agency using funds provided through an interagency agreement.  
(c) 
(1)Subject to paragraph (2), the Secretary of Homeland Security may waive the application of this section for the award of a contract in the interest of national security or if failure to do so would pose a substantial risk to human health or welfare.  
(2)Not later than 5 days after the date on which the Secretary of Homeland Security issues a waiver under this subsection, the Secretary shall submit notification of that waiver to the Committees on Appropriations of the Senate and the House of Representatives, including a description of the applicable contract to which the waiver applies and an explanation of why the waiver authority was used: Provided, That the Secretary may not delegate the authority to grant such a waiver.  
(d)In addition to the requirements established by subsections (a), (b), and (c) of this section, the Inspector General of the Department of Homeland Security shall review departmental contracts awarded through means other than a full and open competition to assess departmental compliance with applicable laws and regulations: Provided, That the Inspector General shall review selected contracts awarded in the previous fiscal year through means other than a full and open competition: Provided further, That in selecting which contracts to review, the Inspector General shall consider the cost and complexity of the goods and services to be provided under the contract, the criticality of the contract to fulfilling Department missions, past performance problems on similar contracts or by the selected vendor, complaints received about the award process or contractor performance, and such other factors as the Inspector General deems relevant: Provided further, That the Inspector General shall report the results of the reviews to the Committees on Appropriations of the Senate and the House of Representatives no later than February 4, 2013. 
520.None of the funds provided by this or previous appropriations Acts shall be used to fund any position designated as a Principal Federal Official (or the successor thereto) for any Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) declared disasters or emergencies unless— 
(1)the responsibilities of the Principal Federal Official do not include operational functions related to incident management, including coordination of operations, and are consistent with the requirements of section 509(c) and sections 503(c)(3) and 503(c)(4)(A) of the Homeland Security Act of 2002 (6 U.S.C. 319(c) and 313(c)(3) and 313(c)(4)(A)) and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act (42 U.S.C. 5143); 
(2)not later than 10 business days after the latter of the date on which the Secretary of Homeland Security appoints the Principal Federal Official and the date on which the President issues a declaration under section 401 or section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively), the Secretary of Homeland Security shall submit a notification of the appointment of the Principal Federal Official and a description of the responsibilities of such Official and how such responsibilities are consistent with paragraph (1) to the Committees on Appropriations of the Senate and the House of Representatives, the Transportation and Infrastructure Committee of the House of Representatives, and the Homeland Security and Governmental Affairs Committee of the Senate; and 
(3)not later than 60 days after the date of enactment of this Act, the Secretary shall provide a report specifying timeframes and milestones regarding the update of operations, planning and policy documents, and training and exercise protocols, to ensure consistency with paragraph (1) of this section.  
521.None of the funds provided or otherwise made available in this Act shall be available to carry out section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452). 
522.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 
523.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking September 30, 2012 and inserting September 30, 2013; and  
(2)in subsection (c)(1), in the matter preceding subparagraph (A), by striking September 30, 2012 and inserting September 30, 2013.   
524.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
525.None of the funds made available to the Office of the Secretary and Executive Management under this Act may be expended for any new hires by the Department of Homeland Security that are not verified through the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note). 
526.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or  
(2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262).  
527.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers.  
528.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.  
529.If the Administrator of the Transportation Security Administration determines that an airport does not need to participate in the E-Verify Program as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), the Administrator shall certify to the Committees on Appropriations of the Senate and the House of Representatives that no security risks will result from such non-participation.  
530. 
(a)Notwithstanding any other provision of law during fiscal year 2013 or any subsequent fiscal year, the Secretary of Homeland Security shall ensure that the Administrator of General Services sells through public sale all real and related personal property and transportation assets which support Plum Island operations, subject to such terms and conditions as may be necessary to protect Government interests and meet program requirements. 
(b)The proceeds of the sale described in subsection (a) shall be deposited as offsetting collections into the Department of Homeland Security — Science and Technology — Research, Development, Acquisition, and Operations account and, subject to appropriation, shall be available until expended, for site acquisition, construction, and costs related to the construction of the National Bio- and Agro-defense Facility, including the costs associated with the sale, including due diligence requirements, necessary environmental remediation at Plum Island, and reimbursement of expenses incurred by the General Services Administration. 
531.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
532. Section 550(b) of the Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note), as amended by section 550 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83), is further amended by striking on October 4, 2012 and inserting on October 4, 2013.  
533.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
534.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301.10–124 of title 41, Code of Federal Regulations. 
535.None of the funds made available in this Act may be used to propose or effect a disciplinary or adverse action, with respect to any Department of Homeland Security employee who engages regularly with the public in the performance of his or her official duties solely because that employee elects to utilize protective equipment or measures, including but not limited to surgical masks, N95 respirators, gloves, or hand-sanitizers, where use of such equipment or measures is in accord with Department of Homeland Security policy, and Centers for Disease Control and Prevention and Office of Personnel Management guidance. 
536.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).  
537. 
(a)Any company that collects or retains personal information directly from any individual who participates in the Registered Traveler or successor program of the Transportation Security Administration shall safeguard and dispose of such information in accordance with the requirements in— 
(1)the National Institute for Standards and Technology Special Publication 800–30, entitled Risk Management Guide for Information Technology Systems;  
(2)the National Institute for Standards and Technology Special Publication 800–53, Revision 3, entitled Recommended Security Controls for Federal Information Systems and Organizations,; and  
(3)any supplemental standards established by the Administrator of the Transportation Security Administration (referred to in this section as the Administrator).  
(b)The airport authority or air carrier operator that sponsors the company under the Registered Traveler program shall be known as the Sponsoring Entity.  
(c)The Administrator shall require any company covered by subsection (a) to provide, not later than 30 days after the date of enactment of this Act, to the Sponsoring Entity written certification that the procedures used by the company to safeguard and dispose of information are in compliance with the requirements under subsection (a). Such certification shall include a description of the procedures used by the company to comply with such requirements. 
538.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
539. 
(a)Not later than 90 days after the date of enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives, a report that either— 
(1)certifies that the requirement for screening all air cargo on passenger aircraft by the deadline under section 44901(g) of title 49, United States Code, has been met; or 
(2)includes a strategy to comply with the requirements under title 44901(g) of title 49, United States Code, including— 
(A)a plan to meet the requirement under section 44901(g) of title 49, United States Code, to screen 100 percent of air cargo transported on passenger aircraft arriving in the United States in foreign air transportation (as that term is defined in section 40102 of that title); and 
(B)specification of— 
(i)the percentage of such air cargo that is being screened; and 
(ii)the schedule for achieving screening of 100 percent of such air cargo. 
(b)The Administrator shall continue to submit reports described in subsection (a)(2) every 90 days until the Administrator certifies that the Transportation Security Administration has achieved screening of 100 percent of such air cargo.  
540.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance.  
541. 
(a)Notwithstanding section 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)), of the funds deposited into the Immigration Examinations Fee Account, $9,200,000 shall be available to United States Citizenship and Immigration Services in fiscal year 2013 for the purpose of providing an immigrant integration grants program.  
(b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 
542.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.  
543.Notwithstanding any other provision of law, if the Secretary of Homeland Security determines that specific U.S. Immigration and Customs Enforcement Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities no longer meet the mission need, the Secretary is authorized to dispose of individual Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities by directing the Administrator of General Services to sell all real and related personal property which support Service Processing Centers or other U.S. Immigration and Customs Enforcement owned detention facilities, subject to such terms and conditions as necessary to protect Government interests and meet program requirements: Provided, That the proceeds, net of the costs of sale incurred by the General Services Administration and U.S. Immigration and Customs Enforcement, shall be deposited as offsetting collections into a separate account that shall be available, subject to appropriation, until expended for other real property capital asset needs of existing U.S. Immigration and Customs Enforcement assets, excluding daily operations and maintenance costs, as the Secretary deems appropriate: Provided further, That any sale or collocation of federally owned detention facilities shall not result in the maintenance of fewer than 34,000 detention beds: Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified 15 days prior to the announcement of any proposed sale or collocation. 
544.None of the funds made available under this Act or any prior appropriations Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
545.The Department of Homeland Security Chief Information Officer, the Commissioner of U.S. Customs and Border Protection, and the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall, with respect to fiscal years 2013, 2014, 2015, and 2016, submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President’s budget proposal for fiscal year 2014 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required, respectively, under the headings ‘‘Office of the Chief Information Officer’’ under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), ‘‘U.S. Customs and Border Protection — Salaries and Expenses’’ under title II of such division, and ‘‘U.S. Customs and Border Protection — Border Security Fencing, Infrastructure, and Technology’’ under such title, and section 568 of such Act. 
546.The Secretary of Homeland Security shall ensure enforcement of immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
547. 
(a)The Secretary of Homeland Security shall ensure by submitting proposals that the fees collected pursuant to section 13031(b)(1)(A)(i) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(b)(1)(A)(i)) and described in section 601 of the United States-Colombia Trade Promotion Agreement Implementation Act of 2011 (Public Law 112–42) shall be available to U.S. Customs and Border Protection in fiscal year 2014 and subsequent fiscal years. 
(b)The President’s budget request shall include proposals to completely offset any budgetary cost associated with the provisions of subsection (a). 
548.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking September 30, 2012 and inserting September 30, 2013. 
549. 
(a)RestrictionExcept as provided in subsection (b), the Secretary and the Deputy Secretary of Homeland Security and the Commandant and Vice Commandant of the Coast Guard may not travel aboard any Coast Guard owned or operated fixed-wing aircraft after the date of the submission of the President’s budget request for fiscal year 2014 if the Secretary has not provided the Committees on Appropriations of the House of Representatives and the Senate the Comprehensive Acquisition Strategy Report required in title I and the Commandant has not provided the Capital Investment Plan, required in Coast Guard Acquisition, Construction and Improvement of title II. 
(b)ExceptionSubsection (a) shall not apply in the case of travel aboard an aircraft described in such subsection— 
(1)to respond to a major disaster or emergency declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); 
(2)to respond to a discharge classified as a spill of national significance under part 300.323 of title 40, Code of Federal Regulations; 
(3)for evacuation purposes, including for a medical emergency; or 
(4)to respond to emergent national security issues as required by the President. 
(c)NotificationThe Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate in writing not later than 5 days after engaging in travel prohibited in subsection (a) under an exception provided in subsection (b). 
550.Notwithstanding Office of Management and Budget Circular A–11, in a budget submission of the Coast Guard for Department of Homeland Security, Coast Guard, Acquisition, Construction, and Improvements for fiscal year 2014 or any fiscal year thereafter, costs related to the construction or conversion of a cutter shall be requested in accordance with the following guidelines: 
(1)Costs of outfitting and post-delivery activities and spare or repair parts shall be requested not earlier than for the first fiscal year in which it is necessary to incur such costs to maintain a planned production schedule, which may be subsequent to the fiscal year for which cutter end costs are requested. 
(2)Costs of long lead time items shall be requested for the fiscal year in which it is necessary to incur such costs to maintain a planned production schedule, which may be in advance of the fiscal year for which cutter end costs are requested. 
(3)Costs of program management shall be requested for each fiscal year, for the portion of program management costs attributable to such fiscal year. 
(4)For purposes of the preceding paragraphs— 
(A)the term “long lead time items” means components, parts, material, or effort with significantly longer lead times than other elements of an end item; 
(B)the term “outfitting” means procurement or installation of on board repair parts, other secondary items, equipage, and recreation items; precommissioning crew support; general use consumables furnished to the shipbuilder; the fitting out activity to fill a vessel’s initial allowances; and contractor-furnished spares; 
(C)the term “post delivery activities” includes design, planning, Government furnished material, and related labor for Government-responsible defects and deficiencies identified during builders trials, acceptance trials, and testing during the post-delivery period; costs of all work required to correct defects or deficiencies identified during the post-delivery period; and costs of all work required to correct trial card deficiencies on a vessel of a particular class, as well as on subsequent vessels of that class (whether or not delivered) until the corrective action for that cutter class is completed; and 
(D)the term “cutter end costs” includes the cost of construction or conversion of a vessel, deferred work identified prior to vessel delivery, and, when unrelated to a specific fix, normal changes authorized prior to completion of fitting out, advanced planning, and travel. 
551. 
(a)The President, acting through the Administrator of the Federal Emergency Management Agency, shall establish new procedures to administer assistance for debris and wreckage removal provided under sections 403(a)(3)(A), 407, and 502(a)(5) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)(A), 5173, and 5192(a)(5)). 
(b)The new procedures established under paragraph (a) may include— 
(1)making grants on the basis of fixed estimates to provide financial incentives and disincentives for the timely or cost effective completion of projects under sections 403(a)(3)(A), 407, and 502(a)(5) of such Act if the State, local government, or owner or operator of the private non-profit facility agrees to be responsible to pay for any actual costs that exceed the estimate; 
(2)using a sliding scale for the Federal share for removal of debris and wreckage based on the time it takes to complete debris and wreckage removal; 
(3)allowing utilization of program income from recycled debris without offset to grant amount; 
(4)reimbursing base and overtime wages for employees and extra hires of a State, local government, or owner or operator of a private non-profit facility performing or administering debris and wreckage removal; and 
(5)notwithstanding any other provision of law, if the actual costs of projects under subparagraph (b)(1) are less than the estimated costs thereof, the Administrator may permit a grantee or sub grantee to use all or part of the excess funds for any of the following purposes: 
(A)Debris management planning. 
(B)Acquisition of debris management equipment for current or future use. 
(C)Other activities to improve future debris removal operations, as determined by the Administrator.  
552. 
(a)Of the amounts made available by this Act for Department of Homeland Security—National Protection and Programs Directorate—Infrastructure Protection and Information Security—Federal Network Security, $202,000,000 shall be used to deploy on Federal systems technology to improve the information security of agency information systems covered by section 3543(a) of title 44, United States Code: Provided, That funds made available under this section shall be used to assist and support Government-wide and agency-specific efforts to provide adequate, risk-based, and cost-effective cybersecurity to address escalating and rapidly evolving threats to information security, including the acquisition by the Department of Homeland Security of an automated and continuous monitoring program that includes equipment, software, and Department of Homeland Security-supplied services: Provided further, That not later than January 1, 2013, and quarterly thereafter, the Under Secretary of Homeland Security of the National Protection and Programs Directorate shall submit to the Committees on Appropriations of the Senate and House of Representatives a report on the obligation and expenditure of funds made available under this section: Provided further, That automated and continuous monitoring software procured by the funds made available by this section shall not collect or store personally identifiable information, nor monitor the content of network traffic: Provided further, That such software shall be installed, maintained, and operated in accordance with all applicable privacy laws and agency-specific restrictions and standards on access to personally identifiable information. 
(b)Funds made available under this section may not be used to supplant funds provided for any such system within an agency budget. 
(c)Not later than April 1, 2013, the heads of all Federal agencies shall submit to the Committees on Appropriations of the Senate and House of Representatives expenditure plans for necessary cybersecurity improvements to address known vulnerabilities to information systems described in subsection (a). 
(d)Not later July 1, 2013, and quarterly thereafter, the head of each Federal agency shall submit to the Director of the Office of Management and Budget a report on the execution of the expenditure plan for that agency required by subsection (c): Provided, That the Director of the Office of Management and Budget shall summarize such execution reports and annually submit such summaries to Congress in conjunction with the annual progress report on implementation of the E-Government Act of 2002 (Public Law 107–347), as required by section 3606 of title 44, United States Code. 
(e)This section shall not apply to the legislative and judicial branches of the Federal Government and shall apply to all Federal agencies within the executive branch except for the Department of Defense, the Central Intelligence Agency, and the Office of the Director of National Intelligence. 
553. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
554.None of the funds made available under this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
555.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States Government receiving funds appropriated in this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
556. 
(a)None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency at any single conference occurring outside the United States, unless— 
(1)such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States; or 
(2)such attendance is pursuant to law enforcement, security, or military operations. 
557. 
(a)The head of any agency, office, or component funded by this Act shall submit quarterly reports to the Inspector General regarding the costs and contracting procedures relating to each conference, ceremony, and similar event, to include commissioning, de-commissioning, change of command, and other ceremonies, held by the agency during fiscal year 2013 for which the cost to the Government was more than $20,000. 
(b)Each report submitted under subsection (a) shall include, for each event described in that subsection held during the applicable quarter— 
(1)a description of the subject of and number of participants attending that event; 
(2)a detailed statement of the costs to the Government relating to that event, including— 
(A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; and 
(C)a discussion of the methodology used to determine which costs relate to that event; and 
(3)a description of the contracting procedures relating to that event, including— 
(A)whether contracts were awarded on a competitive basis for that event; and 
(B)a discussion of any cost comparison conducted by the agency in evaluating potential contractors for that event. 
(c)Not later than 30 days after the end of fiscal year 2013, the Inspector General shall submit a report to the Committees on Appropriations of the Senate and the House of Representatives on Department of Homeland Security spending on conferences, ceremonies, and similar events in fiscal year 2013, as reported pursuant to subsections (a) and (b). The report shall list the relevant events, substantiate that the Department complied with all applicable laws and regulations associated with spending on such events, and describe in detail the total costs to the Government associated with those events, to include the amount of funding obligated and expended by appropriation or other source of funding, including relevant budget accounts. 
558.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless an agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
559.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless an agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
(rescissions) 
560.The unobligated balance of each amount specified for a project or activity under the heading “Federal Emergency Management Agency—National Predisaster Mitigation Fund” in the explanatory statement accompanying Public Law 110–161 where the Federal Emergency Management Agency has received written notification of the intent by the recipient to not apply for the grant is rescinded, and the overall unobligated balance available under such heading in such Act is reduced accordingly.(rescissions) 
561.Of the funds appropriated in Department of Homeland Security Acts the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
(1)$42,500,000 from Coast Guard “Acquisition, Construction, and Improvements,” 2010/2014. 
(2)$91,100,000 from Coast Guard “Acquisition, Construction, and Improvements,” 2011/2015. 
(3)$40,412,000 from U.S. Customs and Border Protection “Border Security Fencing, Infrastructure, and Technology,” 2012/2014. 
(4)$48,000,000 from Coast Guard “Acquisition, Construction, and Improvements,” 2012/2016.(rescission) 
562.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703.1 of title 31, United States Code, which was added to such title by section 638 of Public Law 102–393, $60,000,000 shall be permanently rescinded.(rescissions) 
563.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)$1,316,000 from Department of Homeland Security Office for Domestic Preparedness; and 
(2)$2,831,000 from Federal Emergency Management Agency National Predisaster Mitigation Fund. 
564. 
(a)Section 44945 of Title 49, United States Code, is hereafter repealed. 
(b)The table of sections at the beginning of chapter 449 of title 49, United States Code, is hereafter amended by striking the item relating to such section. 
565.None of the funds made available by this Act may be used to require a facility to employ or to not employ a particular security measure for personnel surety if the facility has adopted personnel measures designed to— 
(1)verify and validate individuals’ identification;  
(2)check individuals’ criminal history;  
(3)verify and validate individuals’ legal authorization to work; and  
(4)identify people with terrorist ties.  
566.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
567.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 
568.Nothing in the preceding section shall remove the obligation of the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement to provide escort services necessary for a female detainee to receive such service outside the detention facility: Provided, That nothing in this section in any way diminishes the effect of section 567 intended to address the philosophical beliefs of individual employees of U.S. Immigration and Customs Enforcement.spending reduction account 
569.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0.  
570.None of the funds made available in this Act may be used in contravention of any of the following: 
(1)The Fifth and Fourteenth Amendments to the Constitution of the United States. 
(2)Title VI of the Civil Rights Act of 1964 (relating to nondiscrimination in federally assisted programs). 
(3)Section 809(c)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (relating to prohibition of discrimination). 
(4)Section 210401(a) of the Violent Crime and Law Enforcement Act of 1994 (relating to unlawful police pattern or practice). 
571.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the rule entitled Provisional Unlawful Presence Waivers of Inadmissibility for Certain Immediate Relatives published by the Department of Homeland Security on April 2, 2012 (77 Fed. Reg. 19902).  
572.None of the funds made available by this Act may be used to provide funding for the position of Public Advocate within U.S. Immigration and Customs Enforcement. 
573.None of the funds made available by this Act may be used to enforce section 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142). 
574.None of the funds made available by this Act may be used to implement, administer, or enforce section 1301(a) of title 31, United States Code (31 U.S.C. 1301(a)), with respect to the use of amounts made available by this Act for Customs and Border Protection—Salaries and Expenses for the expenses authorized to be paid in section 9 of the Jones Act (48 U.S.C. 795) and for the collection of duties and taxes authorized to be levied, collected, and paid in Puerto Rico, as authorized in section 4 of the Foraker Act (48 U.S.C. 740), in addition to the more specific amounts available for such purposes in the Puerto Rico Trust Fund pursuant to such provisions of law. 
575.None of the funds made available by this Act may be used in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)). 
576.None of the funds made available by this Act may be used by the Department of Homeland Security any other Federal agency to lease or purchase new light duty vehicles, for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 
577.None of the funds made available under this Act may be used in contravention of immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
578.None of the funds made available by this Act may be used for the purchase, operation, or maintenance of armed unmanned aerial vehicles. 
579.None of the funds made available by this Act may be used in contravention of section 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)). 
580.None of the funds made available in this Act may be used to enforce Executive Order 13166 (August 16, 2000; 65 Fed. Reg. 50121). 
581. 
(a)None of the funds made available in this Act may be used to finalize, implement, administer, or enforce the Morton Memos described in subsection (b). 
(b)For purposes of this section, the term Morton Memos refers to the following documents: 
(1)Policy Number 10072.1, published on March 2, 2011. 
(2)Policy Number 10075.1, published on June 17, 2011. 
(3)Policy Number 10076.1, published on June 17, 2011. 
582.None of the funds made available by this Act may be used to terminate an agreement governing a delegation of authority under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) that is in existence on the date of the enactment of this Act.This Act may be cited as the Department of Homeland Security Appropriations Act, 2013.  
 Passed the House of Representatives June 7, 2012.Karen L. Haas,Clerk. 

June 11, 2012
Received; read twice and placed on the calendar 
